Title: To John Adams from United States House of Representatives, 15 July 1789
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 15, 1789
				
				 The House of Representatives have passed the bill, entitled "An act to regulate the collection of the duties imposed by law on the tonnage of ships or vessels, and on goods, wares, and merchandises, imported into the United States;" to which they request the concurrence of the Senate.
				
					
				
				
			